MEMORANDUM**
Phillip Jay Reschly appeals the revocation of his supervised release arising from the sentence imposed following his guilty-plea conviction of importation of marijuana in violation of 21 U.S.C. §§ 952 and 960. We dismiss for lack of jurisdiction.
Reschly contends that the district court lacked jurisdiction to revoke his supervised release because the appeal from his conviction was pending before this Court. Reschly has completed serving the sentence imposed as a result of the revocation of his supervised release; accordingly, there ceases to be a justiciable case or controversy. See Spencer v. Kemna, 523 U.S. 1, 14, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998) (declining to presume that revocation of parole creates collateral consequences sufficient to extend standing beyond expiration of the sentence and rejecting as moot a challenge to an allegedly erroneous parole revocation); cf. United States v. Palomba, 182 F.3d 1121, 1123 & n. 3 (9th Cir.1999) (stating that a defendant lacks standing to challenge a completed sentence where he does not challenge the correctness of the underlying conviction).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.